DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/16/22.  Since the initial filing, claims 6 and 14-20 have been withdrawn from consideration and no claims have been added, amended or cancelled.  Thus, claims 1-5 and 7-13 are pending in the application.
Election/Restrictions
Claim 6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.
Priority
The instant specification claims priority to provisional application 62/700722.  However, the earliest effective filing date of the instant application is 7/28/2019 and the filing date of the provisional application is 7/19/2018.  Therefore the instant application does not receive priority to this provisional application as it was filed over a year prior to the earliest effective filing date of the instant application.  
Drawings
The drawings are objected to because Figure 8 shows a series of dotted lines while giving no indication of what these lines are intended to indicate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Specification
The disclosure is objected to because of the following informalities:
Preamble: claims to priority of provisional application 62/700722 claim the filing date of the provisional as 7/29/2019, this date is incorrect
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe the tips as “rotably connected” to the body as described in claims 1, 7, 10, 15-17 and 20 nor does the specification describe that the tips are capable of “360 degree rotation” as described in claims 1, 8, 11 and 17-18.  Further, the specification does not describe the segments as capable of “360 degree rotation” as described in claim 11.
Claim Objections
Claim 11 objected to because of the following informalities:  
“can each by rotated” should be “can each be rotated”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rotable” in claim 1, 7, 8, 10 and 11 is used by the claim to mean “rotatably,” while the accepted meaning is “a component that can be restored to serviceable condition.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites the limitation "the front segment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a front segment to overcome this rejection.
Claim 1 recites the limitation "the rear segment" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a rear segment” to overcome this rejection.
Claim 1 recites the limitation "the back tip" in line 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the rear tip” to overcome this rejection.

Claim 1 recites the limitation “the end” in line 17.  It is unclear what this limitation is intending to refer to.  the instant specification uses “end” only in reference to motorized wand end 20 and does not describe nor do the figures show this end being “rounded” as in the claims.  Further, this “end” being present as described in the specification contradicts the established structure of the device as the “end” would presumably take the place of one of the previously described tips.  For the purpose of examination, the “end” has been taken to be the same as one of the tips.
Claim 1 recites the limitation that the front and rear segments are attached at a middle segment junction.  Based in the claimed structure, this contradicts the previously established structure as the claims state both that the tips are attached to the respective front and rear segments as well as being attached to the body portion.  For the purpose of examiner, and in light of further claims, Examiner is interpreting wherein the body portion comprises the front and rear segments.
Claim 4 recites the limitation "the body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a body portion” to overcome this rejection.
Claim 4 recites the limitation "the front tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a front tip” to overcome this rejection.
Claim 4 recites the limitation "the rear tip" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a rear tip” to overcome this rejection.

Claim 4 recites the limitation "the rear segment junction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest changing t “a rear segment junction” to overcome this rejection.
Claim 4 recites the limitation "the plurality of diameters" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a plurality of diameters” to overcome this rejection.
Claim 4 recites the limitation "the first diameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a first diameter” to overcome this rejection.
Claim 4 recites the limitation "the second diameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a second diameter” to overcome this rejection.
Claim 4 recites the limitation "the “S” shape" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a “S” shape” to overcome this rejection.
Claim 5 recites the limitation "the front segment" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a front segment” to overcome this rejection.
Claim 5 recites the limitation "the rear segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a rear segment” to overcome this rejection.
Claim 7 recites the limitation “a segment junction” where the front and rear segments are attached.  Claim 5, from which 7 depends, establishes that the front and rear segments are 
Claim 9 recites the limitation "the back tip” in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the rear tip” to overcome this rejection.
Claim 9 recites the limitation "the end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an end” to overcome this rejection.
Claim 9 recites the limitation “the end” in line 5.  It is unclear what this limitation is intending to refer to.  the instant specification uses “end” only in reference to motorized wand end 20 and does not describe nor do the figures show this end being “rounded” as in the claims.  Further, this “end” being present as described in the specification contradicts the established structure of the device as the “end” would presumably take the place of one of the previously described tips.  For the purpose of examination, the “end” has been taken to be the same as one of the tips.
Claim 10 recites the limitation "the middle junction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a middle segment junction” to overcome this rejection.
Claim 11 recites the limitation that the segments can be “rotated be rotated 360 degrees” in line 2.  It is unclear what is intended by this limitation as it is not explained what this rotation is relative to.  The other segment?  Another adjacent component?  For the purpose of examination, Examiner has interpreted this to mean that a threaded connection must be turned at least one full rotation in attaching the segments.

Claim 13 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a group” to overcome this rejection.
Claim 13 recites the limitation "the blunted cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a blunted cylinder” to overcome rejection.
Claim 13 recites the limitation "the three or more" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a series of three or more” to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “a segment junction” as introduced in claim 7 appears to be identical to the “middle segment junction” as introduced in claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2008/0281345) in view of Chatfield (D402764) and Dakides (US 2016/0136032).
In regards to claim 1, Wise discloses a therapeutic device (device10) for treating patients suffering from pelvic disorder and pelvic pain (title, paragraph 26 line 1-2) consisting of: a body portion (wand 12), a front tip (pressure applicator 16), and where the body portion (wand 612) is connected to the front tip (pressure applicator 616) at a front segment junction (threaded connection between wand and applicator, paragraph 43 line 6-9, features of embodiments may be combined, paragraph 44 line 4-5), and where the device has a plurality of diameters (wand 12 may have one diameter, paragraph 24 line 9-10, pressure applicator 16 may have separate diameter, paragraph 25 line 4-7), including at least a first diameter (wand 12 may have diameter 3/8 to 1/2 inch, paragraph 24 line 9-10) and a second diameter (pressure applicator 16 may have diameter 9/16 and 1 1/4 inch, paragraph 25 line 4-7), where at least the first diameter is different from at least the second diameter, where the front tip is rotably connected to the front segment at a front segment junction (pressure applicator 616 is screwed onto threaded portion 622, paragraph 43, Fig 9), and where the front tip is removable (pressure applicator 616 may be disconnected from wand 612, paragraph 43 line 9-11), such that the front tip can be exchanged for a second front tip (paragraph 43 line 11-13), thereby allowing a user to perform more than 
Wise does not disclose wherein there is a rear tip, where the body portion is connected to the rear tip at a rear segment junction, and where the front segment is rotably attached to the rear segment at a middle segment junction, where the back tip is removable such that the back tip can be exchanged for a second back tip, where the body is an “S” shape, where the front tip and the rear tip can be rotated 360 degrees about the body portion, and the rear tip is rotably joined to the rear segment at the rear segment junction.
However, Chatfield teaches a massage device with an “S” shape and a rear tip (Fig 1).
Further, Dakides teaches a segmented massage device wherein the segments are rotably joined to each other at a junction (trunk members maybe joined via threaded connection, paragraph 64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wise wherein the body is an “S” shape with a rear tip connected to the body at a rear junction and wherein the tips can be rotated as taught by Chatfield and Dakides as this shape would permit the user to manipulate the device with greater accuracy and change the configuration and application of the device when needed to achieve best results.
While the modified Wise does not explicitly teach that the rear tip is rotably connected to the rear segment at a rear segment junction or that it is removable such that the back tip can be exchanged for a second rear tip, Wise teaches a tip that is rotably connected to an adjacent segment at a segment junction (pressure applicator 616 is screwed onto threaded portion 622, paragraph 43, Fig 9) and removable such that the tip can be exchanged for a second tip (pressure applicator 616 may be disconnected from wand 612, paragraph 43 line 9-13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Wise such that both tips are removable and .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2008/0281345) in view of Chatfield (D402764) and Dakides (US 2016/0136032) as applied above and in further view of Buchholz (US 2009/0234182).
In regards to claim 2, Wise in view of Chatfield and Dakides teaches the device of claim 1.
Wise does not disclose where the front tip comprises three or more contiguous rounded segments aligned in a straight line.
However, Buchholz teaches a massage device where the front tip comprises three or more contiguous rounded segments aligned in a straight line (Fig 1 bottom row).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wise wherein the front tip comprises three or more contiguous rounded segments aligned in a straight line as taught by Buchholz as this would allow the user to apply a specific treatment to suit their needs.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2008/0281345) in view of Chatfield (D402764) and Dakides (US 2016/0136032) as applied above and in further view of Luettgen (US 2003/0009116).
In regards to claim 3, Wise in view of Chatfield and Dakides teaches the device of claim 1.
Wise does not teach where the front tip comprises a blunted cylinder.
However, Luettgen teaches a massage device where the front tip comprises a blunted cylinder (Fig 8C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wise such that the front tip comprises a .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2008/0281345) in view of Chatfield (D402764).
In regards to claim 4, Wise discloses a therapeutic device (device 10) for treating patients suffering from pelvic disorder and pelvic pain (title, paragraph 26 line 1-2) comprising: a body portion (wand 12), a front tip (pressure applicator 16), and where the body portion (want 612) is connected to the front tip (pressure applicator 616) at a front segment junction (threaded connection between wand and applicator, paragraph 43 line 6-9, features of embodiments may be combined, paragraph 44 line 4-5), and where the device has a plurality of diameters (wand 12 may have one diameter, paragraph 24 line 9-10, pressure applicator 16 may have separate diameter, paragraph 25 line 4-7), including at least a first diameter (wand 12 may have diameter 3/8 to 1/2 inch, paragraph 24 line 9-10) and a second diameter (pressure applicator 16 may have diameter 9/16 and 1 1/4 inch, paragraph 25 line 4-7), where at least the first diameter is different from at least the second diameter.
Wise does not disclose wherein there is a rear tip, where the body portion is connected to the rear tip at a rear segment junction, where the body is an “S” shape.
However, Chatfield teaches a massage device with an “S” shape and a rear tip connected to the body at a junction (Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wise wherein there is a rear tip, where the body portion is connected to the rear tip at a rear segment junction, where the body is an “S” shape as taught by Chatfield as this would allow the user to manipulate the device to change the treatment easily and efficiently.
Claim 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2008/0281345) in view of Chatfield (D402764) as applied above and in further view of Dakides (US 2016/0136032).
In regards to claim 5, Wise in view of Chatfield teaches the device of claim 4 and Chatfield further teaches a front and rear segment (see Annotated Fig 1).

    PNG
    media_image1.png
    572
    461
    media_image1.png
    Greyscale

Annotated Fig 1
The modified Wise does not teach where the front segment is attached to the rear segment at a middle segment junction.
However, Dakides teaches a segmented massage device wherein the segments are attached at a middle junction (trunk members 30 and 40 or 46 joined at connection of 52 and 54, paragraph 69 and Fig 1).

In regards to claim 7, Wise in view of Chatfield and Dakides teaches the device of claim 5 and Dakides further teaches where the front segment is rotably joined to the rear segment at a segment junction (paragraph 64).
In regards to claim 8, Wise in view of Chatfield and Dakides teaches the device of claim 7 and Wise further discloses where the front tip and the rear tip can be rotated 360 degrees about the body portion (pressure applicator 616 is screwed onto threaded portion 622, paragraph 43, Fig 9).
In regards to claim 9, Wise in view of Chatfield and Dakides teaches the device of claim 8 and Wise further discloses where the front tip is removable (pressure applicator 616 may be disconnected from wand 612, paragraph 43 line 9-11), such that the front tip can be exchanged for a second front tip (paragraph 43 line 11-13), where the back tip is removable, such that the back tip can be exchanged for a second back tip, thereby allowing a user to perform more than one treatment using a single wand (paragraph 43 line 11-19), were an end is a rounded end (pressure applicator 16 is a semi-spherical member, paragraph 25 line 1-2).
In regards to claim 10, Wide in view of Chatfield teaches the device of claim 4 and the combination further teaches where the front tip is rotably joined to the front segment at the front segment junction (pressure applicator 616 is screwed onto threaded portion 622, paragraph 43, Fig 9) and where the body portion comprises a front segment and a rear segment (Chatfield: see Annotated Fig 1).
While the modified Wise does not explicitly disclose where the rear tip is rotably joined to the rear segment at the rear segment junction Wise teaches a tip that is rotably connected to an adjacent segment at a segment junction (pressure applicator 616 is screwed onto threaded 
The modified Wise does not disclose that the front segment is rotably attached to the rear segment at a middle segment junction.
However, Dakides teaches a segmented massage device wherein the segments are rotably attached at a middle junction (paragraph 64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Wise where the front segment is rotably attached to the rear segment at a middle segment junction as taught by Dakides as this would allow the user to change the configuration of the device as needed to suit their needs.
In regards to claim 11, Wise in view of Chatfield and Dakides teaches device of claim 10 and Dakides further teaches where the front segment and the rear segment can each by rotated 360 degrees (paragraph 69).
In regards to claim 12, Wise in view of Chatfield and Dakides teaches the device of claim 10 and Wise further discloses where the front tip is removable (pressure applicator 616 may be disconnected from wand 612, paragraph 43 line 9-11), such that the front tip can be exchanged for a second front tip (pressure applicator 616 may be disconnected from wand 612, paragraph 43 line 9-11), where the back tip is removable, such that the back tip can be exchanged for a second back tip, thereby allowing a user to perform more than one treatment using a single wand (paragraph 43 line 11-19), were the end is a rounded end (pressure applicator 16 is a semi-spherical member, paragraph 25 line 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785